Citation Nr: 0813988	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  04-08 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.  

2.  Entitlement to service connection for residuals of a 
right foot/right ankle injury.  

3.  Entitlement to service connection for a lumbar spine 
disorder.  

4.  Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1994 to 
September 1994 and from September 1998 to September 2001.  In 
addition, he had prior and subsequent Reserves service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Huntington, West Virginia.  Due to a change in residence, the 
veteran's claims folder was transferred to the Medical and RO 
Center in Wichita, Kansas in June 2005.  

In a statement received at the Wichita RO in November 2005, 
the veteran described a worsening of his shoulder problems.  
The issue of entitlement to a compensable disability rating 
for the service-connected residuals of a right shoulder 
injury is not inextricably intertwined with the current 
appeal and is, therefore, referred to the agency of original 
jurisdiction for appropriate action.  


FINDINGS OF FACT

1.  The veteran does not have a left knee disability 
associated with his active military duty.  

2.  The veteran does not have a right foot, or right ankle, 
disability associated with his active military duty.  

3.  The veteran does not have a lumbar spine disorder 
associated with his active military duty.  

4.  The veteran does not have a cervical spine disorder 
associated with his active military duty.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  

2.  A right foot, or right ankle, disability was not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

3.  A lumbar spine disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  

4.  A cervical spine disorder was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  

Those five elements include:  (1)  veteran status; 
(2)  existence of a disability; (3)  a connection between the 
veteran's service and the disability; (4)  degree of 
disability; and (5)  effective date of the disability.  

The Court held that, upon receipt of an application for a 
service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 488.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present case, February 2002 and July 2005 letters 
provided the veteran with the criteria for his service 
connection claims.  These documents also notified him that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to these claims but that he must provide 
enough information so that the agency could request the 
relevant records.  

In addition, the letters informed the veteran of his 
opportunity to submit "any other evidence or information 
that . . . [he thought would] support . . . [his] claim" as 
well as "any evidence in . . . [his] possession that 
pertains to . . . [his] claim."  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
VAOPGCPREC 1-2004 (February 24, 2004); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board acknowledges that the veteran has not been informed 
of the type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  In any event, 
however, as will be discussed below, the Board finds that the 
evidence of record does not support grants of the service 
connection claims on appeal.  In light of these denials, no 
ratings or effective dates will be assigned.  Thus, the Board 
finds that there can be no possibility of any prejudice to 
the veteran in proceeding with the issuance of a final 
decision of the service connection claims adjudicated in this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  See 
Pelegrini II; see also VAOPGCPREC 7-2004 (July 16, 2004), 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, only the February 2002 letter was issued prior to the 
initial denial of the service connection claims in July 2002.  
In any event, the veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  

Furthermore, in October 2005, the service connection claims 
were readjudicated, and a supplemental statement of the case 
was issued.  Consequently, the Board finds that nothing about 
the evidence or any response to the RO's notification 
suggests that the service connection issues adjudicated in 
this decision must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also finds that the duty to assist provisions of 
the VCAA have been met with respect to the current appeal.  
All relevant treatment records adequately identified by the 
veteran, have been obtained and associated with his claims 
folder.  He has been accorded pertinent VA examinations.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the service connection claims adjudicated 
in this decision.  Under the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); see also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Importantly, the veteran has pointed to no other pertinent 
evidence which has not been obtained.  In particular, he has 
not referenced specific post-service treatment for, or 
evaluation of, diagnosed left knee, right foot/right ankle, 
low back, or neck disabilities.  Consequently, the Board will 
proceed to adjudicate the following service connection issues 
on appeal, based upon the evidence currently of record.  See 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2007); Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis

Initially, the Board notes that all the issues on appeal are 
addressed on the same legal basis and will be discussed 
together.  Further, the veteran failed to report to a VA 
examination scheduled in conjunction with his service 
connection claims in February 2004.  In a letter dated later 
that same month, the San Diego RO notified him of his 
opportunity to be rescheduled for an examination upon a 
showing of good cause for his failure to report for the prior 
evaluation.  

The RO specifically asked the veteran to inform the agency, 
within 60 days, of his desire to be rescheduled for an 
examination and of his reasons for not reporting for the 
previous evaluation.  He failed to respond to the San Diego 
RO's request.  As the issues on appeal involve original 
compensation claims, the Board will proceed to adjudicate 
them based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2007).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

Throughout the current appeal, the veteran has maintained 
chronic left knee, right foot/right ankle, low back, and neck 
disorders as a result of his active duty.  

Left Knee.  With respect to the left knee, service medical 
records reflect treatment for tendinitis of the left knee in 
January 1999.  At that time, the veteran described stiffness 
in this joint for approximately one week but denied any 
specific incident of trauma.  A physical examination 
demonstrated mild tenderness over the lateral aspect of the 
joint but no edema, effusion, instability, or joint line 
tenderness.  In July 2001, he complained of "repeat" knee 
pain, particularly upon running two or three consecutive 
days.  A physical examination was positive for crepitus.  

At a February 2002 VA joints examination, he complained of 
some slight swelling and pain in his left knee with excessive 
activity but no locking or giving way.  A physical 
examination demonstrated no effusion, swelling, enlargement, 
instability, loss of strength, pain, or limitation of motion.  
X-rays were within normal limits.  The examiner noted that 
the veteran had had a questionable stress fracture of his 
left knee but specifically concluded that this joint was 
normal, with no internal derangement, chondromalacia of the 
patella, patellofemoral pain syndrome, or functional 
impairment.  The examiner expressed his belief that the 
veteran's "complaints outweigh[ed] the physical findings."  

Right Foot/Ankle.  With respect to the claim for right 
ankle/foot, according to the service medical records, the 
veteran was treated for a right ankle sprain (after falling 
from a rope in an obstacle course) in June 1996.  The sprain 
was found to be completely healed by October 1996.  In 
addition, he was treated for cellulitis of his right foot in 
April 1999.  An examination conducted in the following month 
showed that this condition was resolving.  Also in May 1999, 
he was treated for a contusion of his right dorsalis pedis, a 
stress fracture of his right foot (4th metatarsal), and a 
right third metatarsal fracture, which were found to be 
healing later that same month.  

A July 2001 physical examination of the veteran's right ankle 
acknowledged his complaints of "repeat" ankle pain and 
demonstrated cracking with movement.  An August 2001 report 
indicated that his history of a right ankle fracture had 
healed improperly (including a resulting leg length 
discrepancy and increased frequency of sprains of that 
joint).  

At the February 2002 VA foot examination, the veteran 
complained of occasional right foot pain as well as weakness 
in, and easy twisting of, his right ankle.  The examiner 
observed that the veteran "walked well . . . [including on] 
his heels and toes . . . [and] squatted well" and that he 
could complete ten toe-rising exercises on his left and right 
feet with equal strength bilaterally.  

A physical examination demonstrated no tenderness, deformity, 
or pain.  X-rays of the right foot showed suspected flexion 
deformity of the first interphalangeal joint and mild 
hammertoe deformities of toes two through five, questionable 
osteochondroma versus avulsion dystrophic ossification 
posterior margin of the distal tibia, and no definite healed 
stress fracture of the metatarsals.  X-rays of the right 
ankle reflected productive change of the posterolateral 
margin of the right distal tibia which was compatible with 
prior trauma, questionable fracture versus avulsion, and 
intact ankle mortise.  

Following the examination and a review of the radiographic 
reports, the examiner concluded that the questionable stress 
fracture of the veteran's right foot had healed with no 
functional impairment or symptoms (including pain).  The 
examiner specifically stated that the veteran's right foot 
was normal.  

Lumbar Spine.  With respect to the lumbar spine, service 
medical records reflect treatment for low back pain in May 
2001.  In July 2001, the veteran described "repeat" back 
pain that was continuously mild and recurring moderate.  
X-rays in August 2001 showed very mild scoliosis convex to 
the right.  

The February 2002 VA spine examination demonstrated that the 
veteran's lumbar spine was normal.  In particular, this 
evaluation showed normal range of motion and strength as well 
as no postural abnormality, fixed deformity, tenderness, 
atrophy, or neurological impairment.  The examiner observed 
that the veteran did not complain of low back pain during the 
examination, was able to change position (from sitting to 
standing and from supine to sitting) without any problem, 
moved quickly, walked well (including on his heels and toes) 
without a limp, squatted well, and completed the ranges of 
motion without pain, flinching, cringing, or hesitation.  
X-rays were within normal limits.  

The examiner concluded that the veteran's lumbar spine was 
normal, with no signs, abnormalities, symptoms, or limitation 
of motion.  In particular, the examiner explained that he 
found "no cause for the symptoms [of stiffness and pain] of 
which . . . [the veteran] complains."  

Cervical Spine.  According to the service medical records, in 
July 2001, the veteran described recurring neck pain and 
stiffness since having fallen on his head during a training 
exercise.  X-rays taken of his cervical spine in August 2001 
were negative.  

At the February 2002 VA spine examination, the veteran 
described neck stiffness which was alleviated by twisting, 
stretching, and exercise movements.  A physical examination 
demonstrated no postural abnormality, fixed deformity, 
tenderness, limitation of motion, pain, neurological 
impairment, atrophy, or loss of strength.  The examiner 
observed that the veteran did not flinch, cringe, or hesitate 
during the ranges of motion of his neck.  

X-rays showed mild loss of the height of the vertebral body 
at C6, slight reverse of normal cervical curvature at C4-C5, 
and no significant encroachment upon the neural foramina.  
Upon reviewing these radiographic films, the examiner 
concluded that they were normal.  In fact, the examiner 
specifically stated that he found no signs of abnormalities, 
symptoms, limitation of motion, or functional impairment of 
the veteran's cervical spine or "cause for the symptoms [of 
stiffness and pain] of which . . . [the veteran] complains."  
.  

With respect to all the claim, as the evidence outlined above 
illustrates, the claims folder contains no competent evidence 
of current left knee, right foot/ankle, lumbar spine, or 
cervical spine disorders associated with the veteran's active 
duty.  Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the veteran's complaints of pain.  
However, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Given that the evidence does not show current diagnoses 
related to left knee, right foot/ankle, lumbar spine, or 
cervical spine disorders, the appeal is denied.  As the 
weight of evidence is against the veteran's claims, the Board 
is unable to grant the benefits sought.


ORDER

Service connection for residuals of a left knee injury is 
denied.  

Service connection for residuals of a right foot/right ankle 
injury is denied.  

Service connection for a lumbar spine disorder is denied.  

Service connection for a cervical spine disorder is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


